Citation Nr: 0535143	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
service-connected diabetes mellitus.

5.  Entitlement to service connection for bilateral eye 
disability, to include retinopathy, as secondary to service-
connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the right upper 
extremity is etiologically related to his service-connected 
diabetes mellitus.  

2.  The veteran's peripheral neuropathy of the left upper 
extremity is etiologically related to his service-connected 
diabetes mellitus.

3.  The veteran's peripheral neuropathy of the right lower 
extremity is etiologically related to his service-connected 
diabetes mellitus.

4.  The veteran's peripheral neuropathy of the left lower 
extremity is etiologically related to his service-connected 
diabetes mellitus.

5.  The veteran's does not have a current eye disability, to 
include retinopathy, that is etiologically related to his 
service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity is 
proximately due to or the result of the veteran's service-
connected diabetes mellitus. 38 C.F.R. § 3.310 (2005).

2.  Peripheral neuropathy of the left upper extremity is 
proximately due to or the result of the veteran's service-
connected diabetes mellitus. 38 C.F.R. § 3.310 (2005).

3.  Peripheral neuropathy of the right lower extremity is 
proximately due to or the result of the veteran's service-
connected diabetes mellitus. 38 C.F.R. § 3.310 (2005).

4.  Peripheral neuropathy of the left lower extremity is 
proximately due to or the result of the veteran's service-
connected diabetes mellitus. 38 C.F.R. § 3.310 (2005).

5.  Bilateral eye disability, to include retinopathy, is not 
proximately due to or the result of the veteran's service-
connected diabetes mellitus. 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were received after 
the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in August 2002, as well 
as a statement of the case issued during the course of the 
appeal.  Following the July 2003 statement of the case, the 
veteran submitted additional medical evidence with a wavier 
of RO consideration.  In the August 2002 letter and July 2003 
statement of the case, VA informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Although VA has not specifically requested 
him to submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  In connection with his appeal, the 
veteran has been afforded several VA examinations.  

Following provision of the required notice and completion of 
all indicated development of the record, the RO adjudicated 
the veteran's claims.  There is no indication in the record 
or reason to believe that the ultimate decision of the RO on 
any of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of these claims 
by the RO were insignificant and non prejudicial to the 
veteran.

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

In a statement dated in July 2002, Dr. Jayesh B. Gosai, a 
private physician, noted that the veteran had been a patient 
at the Lions Medical Clinic since March 1997.  He was 
diagnosed with type II diabetes mellitus in April 2002.  He 
had been experiencing numbness in both extremities that may 
have been related to his diabetes.  Similarly, a July 2002 VA 
outpatient treatment record notes that the veteran reported 
some numbness and tingling in his fingers and feet.

A November 2002 statement from a physician at the West 
Virginia Eye Institute notes that the veteran reported 
intermittent blurring in his vision.  He was followed for a 
choroidal nevus.  

In connection with his claim, the veteran was afforded a VA 
peripheral nerve examination in April 2003.  The examination 
report notes that the veteran's claim folder was reviewed in 
connection with the examination.  The veteran reported 
coldness and tingling in both hands and feet for "a couple 
of years."  However, he did not know exactly when the onset 
of these symptoms occurred.  He also had weakness and 
stiffness in his hands and feet.  Peripheral neuropathy was 
diagnosed.  The examination reported includes an opinion that 
the veteran's neuropathy preceded his diabetes which was 
diagnosed in April 2002 and was not likely due to the 
diabetes.  

The veteran was also afforded a VA eye examination in April 
2003.  His ocular history included episodes of temporary 
blurring of vision which he had been told was related to 
fluctuations in his blood sugar.  Examination revealed right 
eye visual acuity of 21/100-2 corrected to 20/25+3 and left 
eye visual acuity of 20/100+1 corrected to 20/20-3.  
Interocular pressure was normal.  Examination of the external 
ocular structure and function revealed normal pupils and 
pupillary responses to light bilaterally.  He also had normal 
extraocular muscle function bilaterally.  He had normal 
muscle balance and full and normal gross visual fields by 
confrontation bilaterally.  Slit lamp examination revealed 
the anterior segments to be benign bilaterally.  The cornea 
was normal.  The anterior chamber was normal.  Summarily, the 
iris was normal with no neovascularization of either iris.  
The lens was also normal bilaterally.  Fundus examination 
revealed the disc to be benign bilaterally with no 
neovascularization of either disc.  Retinal examination 
showed a large choroidal nevus at 6 o'clock in the left eye 
just inferior to the posterior pole.  The retina was free of 
diabetic retinopathy bilaterally.  

An April 2003 treatment record from Dr. Sahadeva Reddy, a 
private physician, notes that the veteran was diagnosed with 
diabetes mellitus in April 2002.  At that time, he complained 
of tingling in his hands that subsequently improved.  
However, he had been complaining of recent tingling in his 
fingers and feet for the past few weeks.  Dr. Reddy was 
unsure if the veteran's neuropathy was related to his 
diabetes or represented a preexisting neuropathy.  However, 
it was significant that the veteran did not complain of any 
symptoms until diabetes was diagnosed.

Dr. Gosai, in a statement dated in August 2003, noted that 
the veteran was last seen in July 2003 for worsening numbness 
in the toes and fingers.  Physical examination was consistent 
with peripheral sensory neuropathy secondary to diabetes 
mellitus.  

The report of a November 2004 VA outpatient treatment records 
notes that the veteran was seen for a diabetic foot 
examination.  He complained of burning, tingling, and 
numbness in his feet.  The pertinent diagnosis was noninsulin 
dependent diabetes mellitus with diabetic neuropathy.  


Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

After a review of the evidence, the Board finds that service 
connection is warranted for peripheral neuropathy of the 
veteran's upper and lower extremities as secondary to his 
service-connected diabetes mellitus.  

The Board notes that the April 2003 VA examination report 
includes an opinion that the veteran's neuropathy preceded 
his diagnosis of diabetes mellitus and therefore is not 
likely due to diabetes.  However, this opinion appears to be 
based on a statement from the veteran that he had experienced 
coldness and tingling in his hands and feet for "a couple of 
years" while clinical records showed that his diabetes 
mellitus had been diagnosed only a year prior to the 
examination.  This conclusion is not supported by the 
clinical medical records from the Lions Medical Clinic that 
show that the veteran complained of numbness of both 
extremities about the time that the veteran was diagnosed 
with diabetes mellitus.  Similarly, Dr. Reddy noted that the 
veteran did not complain of any symptoms of neuropathy until 
his diabetes was diagnosed.  It is significant to note that 
Dr. Gosai, who initially diagnosed the veteran with diabetes 
in 2002, opined in August 2003 that the physical examination 
of the veteran was consistent with peripheral sensory 
neuropathy secondary to diabetes mellitus.  This diagnosis is 
consistent with recent VA outpatient treatment records in 
November 2004 noting that the veteran had noninsulin 
dependent diabetes mellitus with diabetic neuropathy.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is in support of the veteran's claim for 
service connection for peripheral neuropathy of the upper and 
lower extremities as secondary to diabetes mellitus.  
Accordingly, service connection is warranted for these 
disabilities.

While service connection is warranted for the veteran's 
peripheral neuropathy, the evidence does not show that the 
veteran has a current eye disability, to include retinopathy, 
that is etiologically related to his diabetes mellitus.  
While the veteran has blurring vision and choroidal nevus, VA 
examination in April 2003 revealed that the veteran's retinas 
were free from diabetic retinopathy.  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion of a nexus between a 
current eye disability and his diabetes mellitus.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current eye condition to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran has asserted that he has diabetic 
retinopathy, the evidence does not show that any health care 
professional has diagnosed him with this disability.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence against the veteran's claim for 
secondary service connection for bilateral eye disability.  



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity as secondary to service-connected diabetes 
mellitus is granted.

Service connection for peripheral neuropathy of the left 
upper extremity as secondary to service-connected diabetes 
mellitus is granted.

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to service-connected diabetes 
mellitus is granted.

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to service-connected diabetes 
mellitus is granted.

Service connection for bilateral eye disability, to include 
retinopathy, as secondary to service-connected diabetes 
mellitus is denied.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


